 6DECISIONSOF NATIONALLABOR RELATIONS BOARDPoint East Condominium Owners Association,Inc.andServiceEmployees International Union, Local# 362, AFL-CIO, Petitioner.Case 12-RC-3794September 1, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Jack T. Brellis of theNational Labor Relations Board. Following the closeof the hearing the Regional Director for Region 12transferred this case to the Board for decision.Thereafter, the Employer and the Petitioner filedmotions and briefs.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefreefromprejudicialerror.They are herebyaffirmed.2Upon the entire record in this proceeding, the Boardfinds, for the reasons stated below, that it will noteffectuate the policies of the Act to assert jurisdictionover the Employer at this time. The Employer is aFlorida nonprofit corporation engaged in the businessof operating and maintaining a condominium inMiami, Florida, which contains 1,266 residential unitsand various recreational facilities. The record showsthat the Employer is a distinct and separate legalentity from the individual unit owners. The partiesstipulated and we find that during 1970 the Employ-er'sgross revenues exceeded $500,000 and theEmployer purchased and received goods in aniEmployer'smotion for oral argument is hereby denied,since therecord and briefs adequately present the issues and positions of the parties.2We have duly considered the Employer's arguments based upon theConstitution and the Administrative Procedure Act and find that they arewithout meritWe further find that the Petitioner's timely posthearingamount in excess of $6,000, which goods have movedin interstate commerce.The Employer contends that its operations do. notsatisfy any applicable established jurisdictional stand-ard.We agree. There is an insufficient showing on therecord before us that our retail standard is appropri-ate in this case. Customarily, a retail enterprise isengaged in the sale of a product or service to theultimate consumer. Thus, a transaction betweenentities is assumed. On the record before us it appearsthat the Employer exists to provide upkeep onpremises, which house 1,266 privately owned units.For all intents and purposes, the Employer, notdissimilar to any other cooperative, appears to be thecreature of unit owners, each of whom shares onlygenerally in its services. Yet the Employer provides noservices to persons other than the owners, nor does itoperate for a profit. Any profits received are returnedto the unit owners. In these circumstances, it is notentirely clear that the Employer, though incorporatedpursuant to Florida law, is an entity engaged in thesale of a service to persons. Rather, the Employerappears to be an instrumentality through which theowners have merged together to share collectively inmeeting the expenses entailed in maintaining theupkeep and appearance of their property. According-ly as we are not satisfied, on the record before us, thatthe relationship between, the Employer and the unitowners is one of doing business, and as the commercedata fails to satisfy any other appropriate Boardstandard,we shall, at this time, decline to assertjurisdiction and shall dismiss the petition.ORDERIt is hereby ordered that thesubpoena duces tecumissued at the hearing be, and hereby is, quashed.IT IS FURTHER ORDERED that the petition filed hereinbe, and it hereby is, dismissed.motion to quasha subpoenaducestecumissued at the hearing should begranted,as the documentssought bythe Employer lack relevancy to ourdetermination,and since the subpena is in any event technically defective.The Employer'smotion for enforcement of the subpena is accordinglydenied.193 NLRB No. 6